             Case 1:20-cv-10244-KPF Document 38 Filed 08/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
BRAYAN BRAVO, JOSE LUIS ROLDAN                                    Case No. 20-CV-10244 (KPF)
ROMERO, DUMAS ARMANDO ALFARO
GODINEZ, JEFFERSON OSWALDO BRAVO
HIDALGO, JULIO TIGRE, ANDERSON
ANTONIO CEDENO, and OSCAR ARIZAGA,
individually and on behalf of others
similarly situated,
                                             Plaintiffs,           ORDER OF VOLUNTARY
                                                                   DISMISSAL WITH PREJUDICE
                 -against-

BARONE STEEL INC. (D/B/A BARONE
STEEL FABRICATORS), NICK BARONE,
RALPH BARONE, and ALEX VERGARA,

                                             Defendants.
-------------------------------------------------------------X

        Upon the joint application of the plaintiffs and defendants, by their respective counsel, for

entry of an Order of Voluntary Dismissal approving their Fair Labor Standards Act settlement

agreement in the above-captioned action, and such parties having consented to the entry of this

Order; and sufficient cause appearing for the same; after due deliberation; it is HEREBY

ORDERED AS FOLLOWS:

        1.       The parties’ settlement has been negotiated in good faith and at arm’s length by the

parties through their respective counsel;

        2.       The settlement is approved as a fair and reasonable disposition of the Fair Labor

Standards Act claims asserted by plaintiffs in this action;

        3.       Accordingly, this action is hereby dismissed in its entirety with prejudice pursuant

to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

                                                             SO ORDERED.
Dated: New York, New York
       August 23, 2021
                                                             ____________________________________
                                                             Hon. Katherine Polk Failla
                                                             United States District Judge
